902 (1989) (stating that no appeal may be taken from a temporary custody
                order subject to periodic review). Here, the September 17, 2012, order is a
                temporary order regarding child custody and visitation. Accordingly, as
                we lack jurisdiction to consider this appeal, we
                            ORDER this appeal DISMISSED.'




                                                                                            J.




                cc: Hon. James Todd Russell, District Judge
                     Rebecca Beebe
                     Michael J. Withrow
                     Carson City Clerk




                      'In light of our order, appellant's motion for a stay is denied as moot.
                Appellant need not file the civil proper person appeal documents mailed to
                her on July 23, 2013. We direct the clerk of this court to return unfiled
                appellant's motion for an extension of time, provisionally received on
                August 6, 2013.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A